Ingraham, J.:
This is an appeal from an order similar to the order in the case under the same title decided herewith., (124 App. Div. 333.) For the reasons stated in that opinion the order appealed from, is affirmed, without prejudice to an application by the defendant to the Speecial Term for leave; to issue á new commission to orally cross-examine the witness if it should appear after an examination of the testimony as taken in the commission returned that such cross-examination is necessary, with no costs of this appeal.
Patterson, P. J., Laugiilin, Clarke and Houghton, JJ., concurred,
Order affirmed, without prejudice to application, as indicated in opinion. Settle order on notice.